Citation Nr: 0326960	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  98-13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for simple paresthesia 
of the left mandible, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied ratings in excess of 10 percent 
each for lumbar spine disability and simple paresthesia of 
the left mandible.  In June 2002, the veteran appeared and 
testified via video-conference before C.W. Symanski who is 
the Veterans Law Judge responsible for making a determination 
in this case.  38 U.S.C.A. § 7102(b) (West 2002).

The Board notes that, pursuant to a VA Form 21-4138 received 
in January 2003, the veteran raised a claim for service 
connection for knee and leg disability secondary to service 
connected lumbar spine disability.  This claim is referred to 
the RO for appropriate action.


REMAND

The Board notes that, during the pendency of this appeal, VA 
amended the regulatory criteria for evaluating disabilities 
of the spine by providing a general rating formula for most 
injuries and disabilities of the spine, and specific 
criterion to be used for Intervertebral Disc Syndrome (IVDS).  
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) and 67 Fed. Reg. 
54345-54349 (Aug. 22, 2000).  The Board finds that the 
veteran should be provided VA examination under a protocol 
consistent with the new regulatory criteria.

On remand, the veteran should be afforded notice which meets 
the requirements of 38 U.S.C.A. § 5103.  As part of this 
notice, the veteran should be requested to identify all 
relevant VA and non-VA records pertinent to his claims on 
appeal, to include records of his treatment for his lumbar 
spine disability at "Toro Hospital" and his reported 
magnetic resonance imaging (MRI) scan examination.  This 
notice should also inform the veteran that a full year is 
allowed to respond to the VCAA notice.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should provide the veteran notice 
which satisfies the provisions of 38 U.S.C.A. 
§ 5103.  This notice should request the 
veteran to identify all relevant VA and non-
VA records pertinent to his claims on appeal, 
to include records of his treatment for his 
lumbar spine disability at "Toro Hospital 
and his reported MRI examination, and inform 
him that a full year is allowed to respond to 
the VCAA notice.  The RO must also review the 
claims file and ensure that all notification 
and development action required by 
38 U.S.C.A. § 5103A (West 2002) are fully 
complied with and satisfied.

2.  Make arrangements for appropriate VA 
examination(s) of the veteran, with 
benefit of review of the claims folder, 
in order to determine the current nature 
and severity of his lumbar spine 
disability.  The examiner should measure 
range of motion of the thoracolumbar 
spine in terms of degrees of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
lateral rotation.  The examiner is 
requested to specifically address the 
extent, if any, of functional loss of use 
of the lumbar spine due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The examiner 
should also provide comment as to whether 
there is muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

If the veteran manifests intervertebral 
disc syndrome (IVDS), the examiner should 
also be requested to identify all 
orthopedic and neurologic manifestations 
of such disease.  The claims folder and a 
copy of this remand must be made 
available to the examiner prior to the 
examination for review.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims.  With 
respect to the lumbar spine claim, the RO 
should consider the old and new criteria 
for rating diseases and injuries of the 
lumbar spine.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC should notify the 
veteran of the new general rating formula 
for injuries and disabilities of the 
spine, and the IVDS criteria.  An 
appropriate time should be given to 
afford the veteran the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




